Title: To James Madison from Vincent Gray, 25 July 1804 (Abstract)
From: Gray, Vincent
To: Madison, James


25 July 1804, Havana. “Since my letter of yesterday [not found] in which I stated the situation of our Commerce at this place, I have obtained a copy of the Royal Order therein mentioned—a copy of which I now send enclosed herewith [not found]; and have also enclosed a copy thereof per the Agenora, via Boston.
“This will go under the care of Captain Castel, Aid to the commander in chief at Santo Domingo, and one of the Deputies mentioned in my last—sent here for the purpose of procuring a loan for Santo Domingo and of removing Mr. Lanchamp, the French Agent and Commissary at this place, as well as the one at St Jago de Cuba—which they have done and appointed others in their stead.
“He proceeds to Washington in order I believe to endeavor to make some arrangements with the Government of the United States, relative to Santo Domingo; and to have embarked for the City of Santo Domingo all the French Troops now in the United States. His Coleague Mr. Minutee Grand Judge of Santo Domingo, will return soon to that place.
“However as all the French and spanish Pirates and Privateersmen are flocking to that place to obtain Commissions, to Cruize in these seas against our unprotected Commerce, I hope that some steps will soon be taken by the French or British Governments to Crush that nest of Pirates. Three British armed Guinea Ships sailed this day for Liverpool—Cargos sugars, Hides &c.”
